Citation Nr: 0912589	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to August 
1969.  He received the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which awarded service connection for post 
traumatic stress disorder with an evaluation of 50 percent, 
effective September 16, 2005.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in St. Louis, Missouri in 
March 2008.  A transcript of that hearing is of record. 

This matter was previously before the Board in May 2008 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issue on appeal as a claim for higher initial 
evaluation of an original award.  Analysis of this issue 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
the claim.




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by complaints of poor sleep, nightmares, 
frequent irritability, exaggerated startle response, and 
intrusive thoughts of war; objectively, the evidence of 
record indicates that the Veteran has adequate personal 
appearance and hygiene, no deficits in comprehension, 
intelligence, or judgment, no impaired impulse control, and 
no history of obsessional rituals or near-continuous panic. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board notes that the Veteran was apprised of VA's duties 
, under Dingess/Hartman, in correspondence dated in May 2006.  
Here, the Veteran is appealing the initial rating assignment 
as to his post traumatic stress disorder (PTSD).  In this 
regard, because the December 2006 rating decision granted the 
Veteran's claim of entitlement to service connection, that 
claim is now substantiated.  His filing of a notice of 
disagreement to the December 2006 initial rating assignment 
does not trigger additional notice obligations under 
38 U.S.C.A. §  7105.  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's obligation to advise 
the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The October 2007 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the PTSD at issue (38 C.F.R. § 4.130, DC 9411), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and reports of 
post-service VA treatment and examinations.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim, to include his testimony at a Travel Board 
hearing.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra..

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 51 to 60 indicates the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the Veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to his claim.

The Veteran's PTSD is currently rated as 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  After reviewing the 
evidence of record, the Board finds that the Veteran's 
disability picture is appropriately reflected by the 50 
percent evaluation through the entirety of the rating period 
on appeal.  

In this regard, the June 2006 VA examination indicates the 
Veteran's psychiatric disorder is characterized by difficulty 
sleeping, frequent irritability, mild hypervigilance, an 
exaggerated startle response, and an avoidance of large 
groups or crowds.  The evidence does not show occupational 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood.  The record 
does not contain any evidence of obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively, spatial disorientation, 
neglect of personal appearance and hygiene, or an inability 
to establish and maintain effective relationships.  To the 
contrary, the evidence of record indicates that the Veteran 
was employed for approximately 12 years for a vending machine 
company and approximately 20 years for a railroad company.  
In addition, he was married for 19.5 years.  The Veteran 
denied any history of homicidal ideation.  Although, he 
endorsed occasional passive suicidal ideation, he denied any 
intent or plan.  His speech was normal presentation with 
regard to production, volume, content, and clarity.  His 
thought content was logical and thought processes were clear 
and coherent.  His insight and judgment appeared relatively 
intact.  

The March 2008 VA examination report reflects that the 
Veteran was reporting chronic sleep problems, with sleep 4-5 
hours a night, occasional nightmares regarding a Vietnam war 
incident, intrusive thoughts, concentration problems, 
hypervigilance, occasional irritability, and chronic 
depression which was consistent with dysthymia.  The examiner 
noted that the Veteran's demeanor was cooperative and more 
open than what one might expect given self-reported social 
avoidance.  He mood was subdued but not depressed, with 
somewhat restrict affect.  His speech was slow in volume and 
lower in prosody.  He was goal oriented without looseness or 
psychotic process.  There were no delusions, or suicidal or 
homicidal ideations reported.  Cognitively, the Veteran 
appeared grossly intact, though perhaps slower in information 
processing and with complaints of pervasive concentration 
problems.  The Veteran had been married for 21.5 years.  

The report of an October 2008 VA examination also reflects 
that the Veteran's PTSD is more appropriately reflected by a 
50 percent rating, rather than a 70 percent rating.  A 70 
percent rating is associated with occupation and social 
impairment with deficiencies in most areas such as work , 
school, and family relations.  The record establishes that 
the Veteran was able to function adequately at work and 
maintain a marriage of 21.5 years.

The October 2008 VA examination report reflects that the 
Veteran was still employed by the railroad, although he had 
been laid off for two months.  He reported that he worried 
about being fired from his job, however, he also reported 
that he had not missed time at work and has had good 
attendance.  He further reported that his poor sleep pattern 
and daytime fatigue was impairing his work performance.  
However, he also reported that he has gotten expected raises 
and has not been written up for poor performance.  

With regard to social and family relations, the Veteran 
reported that he mows the lawn, watches television and does 
things around the house.  His closest friend had recently 
died which led him to spend more time alone.  He reported 
that he played golf until 2007, when his hands made it too 
hard to hit the ball.  With regard to his family, he reported 
that he was not really in love with his wife, however ,he had 
now been married almost 22 years.  The family ate meals 
together when they ate out.  The Veteran denied activities 
with his wife outside of holidays and gatherings occasionally 
with their children.  He indicated that he was a "Dad" for 
his three children and talked to them when they were in 
trouble.  He indicated that he feels affection for his 
sister, wife , and children, but finds it hard to show them 
affection or communicate with them.  He stated that crowds 
make him anxious and he has not gone out much over the years.  
The evidence of record does not establish that he had social 
impairment due to suicidal ideation, obsessional rituals, 
speech intermittely illogical, obscure , or irrelevant, near 
continuous panic or depression, impaired impulse control, 
spatial disorientation, or personal appearance and hygiene 
neglect. 

Upon examination in October 2008, the examiner noted that the 
Veteran exhibited significant discomfort around eye contact.  
The Veteran did not evidence or report any impairment in his 
thought process or communication.  He denied delusions and 
hallucinations.  No inappropriate behavior was noted.  He 
denied homicidal thoughts.  He thought about suicide, but had 
never made a plan.  He reported some memory impairments.  His 
rate of flow of speech was unremarkable and within normal 
limits.  He reported that he had not had panic attacks for 
many years, and denied experiencing flashbacks.  The Veteran 
reported hypervigilance at night.  He did not react to noises 
in hallway of office and denied being jumpy.  

He indicated that his sleep was interrupted nightly due to 
his prior experience of having had "guard duty" while in 
the military.  Approximately twice a month, he has dreams 
about ambushes or getting shot.  He reported that he used to 
have daily nightmares about a grenade incident and wake up 
sweating.

The evidence does not show that the Veteran has impaired 
impulse control such as unprovoked irritability with periods 
of violence.  Although the Veteran reported frequent 
irritability, he also descried himself as "too easy going" 
to have conflicts.  He reported that he was able to control 
his impulses and does not have angry or irritable outbursts.  
Further, he stated that most days he was "mellow" due to 
his marijuana use. 

The evidence does not show that the Veteran neglects his 
personal appearance or hygiene.  During VA examinations, 
throughout the rating period on appeal, the Veteran has been 
described as having adequate grooming and hygiene, with no 
evidence or report of difficulties related to his ability to 
maintain minimal personal hygiene or other basic activities 
of daily living.  

The March and October 2008 VA examinations do show that the 
Veteran has been depressed; however, they do not show that 
this depression has affected his ability to function 
independently, appropriately, and effectively.  

While the Veteran states that his relationships are estranged 
and emotional frigid, and that he avoids crowds and is alone 
much of the time, the fact that he maintained a friendship of 
more than 40 years until his friend died, he lives with his 
wife of more than 21 years, and maintains a relationship as a 
father to his three children, shows that he does not have an 
inability to establish and maintain effective relationships.

Based on all of the foregoing, the Board finds that the 
Veteran's overall disability picture most nearly approximates 
the criteria for the Veteran's current 50 percent rating.  

In determining that the Veteran's PTSD is appropriately 
reflected by the current 50 percent evaluation, the Board has 
considered the GAF scores of 60, 55-60, and 50, provided upon 
VA examinations in June 2006, March 2008, and October 2008, 
respectively.  The Board notes that the October 2008 GAF 
score of 50 was a combined GAF given for his PTSD and 
marijuana use.  Although a GAF score of 50 indicates the 
examiner has serious symptoms or a serious impairment in 
social, occupational, or school functions, the evidence of 
record, as noted above, establishes that the Veteran is able 
to maintain relationships, and his social and occupational 
impairment is not due to the conditions associated with a 70 
percent rating.

Conclusion

The Board finds that the Veteran's PTSD disability picture 
more nearly approximates the criteria required for the 
presently assigned 50 percent, and that a higher rating is 
not warranted by the evidence of record.  38 C.F.R. § 4.  The 
Board also notes that there is no indication that the 
manifestations of the Veteran's service-connected disability 
warranted a rating greater than 50 percent at any time since 
the Veteran filed his claim.  Accordingly, a "staged 
rating" is not warranted.  Fenderson, supra.  Consequently, 
the Board finds that the currently assigned 50 percent 
evaluation throughout the rating period on appeal 
appropriately reflects the clinically established impairment 
experienced by the Veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD) is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


